                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

In re:                                            §             Chapter 7
                                                  §
Donna Shute Provencher                            §             Case No. 19-50339-cag
Debtor.                                           §

                   JOSEPH MAZZARA’S EXHIBIT AND WITNESS LIST
                       FOR JUNE 17TH, 2019, 9:00 A.M. HEARING

 Case No. 19-50339-cag                                Debtor: Donna Shute Provencher

 Witnesses: Mr. Joseph Mazzara, Ms. Donna Shute
 Provencher
 Any witness called or designated by any other        Judge: Honorable Craig A. Gargotta
 party for this Hearing
 Any rebuttal or impeachment witnesses, as            Courtroom Deputy/Case Manager – Lisa Elizondo
 necessary
 Any person present in the courtroom                  Hearing Date: June 17th, 2019

                                                      Hearing Time: 9:00 a.m.

                                                      Attorneys’ Name:
                                                      William B. Kingman (attorney for Joseph
                                                      Mazzara)
                                                      Attorneys’ Phone & Contact:
                                                      William B. Kingman (210) 829-1199
                                                      bkingman@kingmanlaw.com
 Joseph Mazzara reserves the right to amend and       Nature of Proceeding:
 supplement this list                                 Hearing on:
                                                      Motion of Joseph Mazzara to Lift the Automatic
                                                      Stay to Allow Lawsuit to Proceed




                                                  -1-
                                                                           O
                                                                       M   F   O
                                                                       A   F   B   A
                                                                       R   E   J   D   D
                                                                       K   R   E   M   A
                                                                       E   E   C   I   T DISPOSITION
    NO. 1      DESCRIPTION                                             D   D   T   T   E AFTER TRIAL
    M-1        Complaint
    M-2        Chesterfield General District Court Docket
               Report


Respectfully submitted on June 12th, 2019.


                                                            Law Offices of William B. Kingman, P.C.
                                                            3511 Broadway
                                                            San Antonio, Texas 78209
                                                            Telephone: (210) 829-1199
                                                            Facsimile: (210) 821-1114

                                                            By: /s/William B. Kingman
                                                            William B. Kingman, State Bar No. 11476200
                                                            ATTORNEY FOR JOSEPH MAZZARA




1
    Joseph Mazzara’s exhibits are designated with a “M” for Mazzara.


                                                        -2-
                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing was served, in accordance
with the Federal Rules of Bankruptcy Procedure, via email upon the parties that receive
electronic notice in this case pursuant to the Court’s ECF filing system or via email on this 12th
day of June 2019 including the following parties:

       Richard L. Ellison
       500 Main St, Suite J
       Kerrville, TX 78028-5379

       John Patrick Lowe
       Chapter 7 Trustee
       2402 E. Main St.
       Uvalde, TX 78801

       United States Trustee
       615 E. Houston St., Ste. 533
       San Antonio, TX 78205



                                                    /s/ William B. Kingman
                                                    William B. Kingman




                                              -3-
